DETAILED ACTION
	This is in response to communication received on 11/13/19 and in response to Patent Board Decision dated 12/1/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/12/17, 12/21/17, 10/17/18, 4/1/19, and 9/16/19.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/12/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Sakai et al (US PGPub 2001/0015133), Chandler et al. (US PGPub 2010/0119420), Clark et al. (US PGPub 2009/0017206), Carlson (US PGPub 2007/0268), Cheung et al (US Patent 6,517,913), Raoux (US Patent 6,045,618) and SAKAI (US PGPub 2004/0255854) on claims 1, 4-8, and 19-12 are withdrawn because for reasons set forth in the Patent Board Decision dated 12/1/21.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Sakai et al (US PGPub 2001/0015133), Chandler et al. (US PGPub 2010/0119420), Clark et al. (US PGPub 2009/0017206), Carlson (US PGPub 2007/0268), Cheung et al (US Patent 6,517,913), Raoux (US Patent 6,045,618) and SAKAI (US PGPub 2004/0255854) and further Kitazawa (US PGPub 2003/0097985) on claims 5-7  are withdrawn because for reasons set forth in the Patent Board Decision dated 12/1/21.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Sakai et al (US PGPub 2001/0015133), Chandler et al. (US PGPub 2010/0119420), Clark et al. (US PGPub 2009/0017206), Carlson (US PGPub 2007/0268), Cheung et al (US Patent 6,517,913), Raoux (US Patent 6,045,618) and SAKAI (US PGPub 2004/0255854) and further Sanchez et al. (US PGPub 2013/0240478) on claim 14 is  withdrawn because for reasons set forth in the Patent Board Decision dated 12/1/21.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Sakai et al (US PGPub 2001/0015133), Chandler et al. (US PGPub 2010/0119420), Clark et al. (US PGPub 2009/0017206), Carlson (US PGPub 2007/0268), Cheung et al (US Patent 6,517,913), Raoux (US Patent 6,045,618) and SAKAI (US PGPub 2004/0255854) and 

Reasons for Allowance
Claim 1, 4-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner points to the reasons set forth in the Appeal Board Decision dated 12/1/21.
In specific, Examiner notes that the prior art on record does not teach or suggest the cleaning of an effluent pipe while performing a substrate treatment process as required by the claim (and as limited within the claim). Sakai et al (US PGPub 2001/0015133) in particular is silent on supplying a nitrogen gas during plasma cleaning. The other prior art on record uses an inert gases as both a part of a deposition process and to clean a deposition process (See prior art above, and further Weidman et al. US PGPub 2006/0246217; see paragraph 36, 37, 45, 97). However they are silent on providing an inert gas to an effluent system during the application of a cleaning plasma.
As such, the limitation of supplying only the inert dilution gas to the pumping exhaust system during the clean process within the context of the other limitations in the independent claim 1, is not taught nor suggested by the prior art on record, and further there is no provided motivation to combine the art to achieve that limitation.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717